Citation Nr: 0328421	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  01-00 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether the reduction of the veteran's evaluation for 
epilepsy from 40 percent to 20 percent effective October 1, 
2000 was proper.

2.  Entitlement to service connection for headaches, 
secondary to service-connected epilepsy.

3.  Entitlement to service connection for a sleep disorder, 
secondary to service-connected epilepsy.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.





REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to February 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The veteran appeared at hearings at the RO in 
December 2000 and before the undersigned Veterans Law Judge 
at a Travel Board hearing at the RO in March 2003.

REMAND

At his March 2003 hearing, the veteran testified that he was 
recently treated in February 2003 at the VA Medical Center 
(VAMC) in Popular Bluff, Missouri for his epilepsy.  The most 
recent VA medical records of record are dated in January 
2002.  Moreover, although the veteran underwent a VA general 
medical examination in May 2002 and was scheduled for 
additional specialty examinations including neurology in July 
2002 at the St. Louis VAMC, the veteran canceled these 
examination requested that the examinations be rescheduled at 
the Popular Bluff VAMC closer to his home.  The record does 
indicate that examinations at the Popular Bluff VAMC were 
scheduled.

Additionally, the veteran submitted a May 2003 statement from 
his parents.  However, the United States Court of Appeals for 
the Federal Circuit recently invalidated the regulations 
which empowered the Board to consider additional evidence 
without prior RO review in the absence of a waiver of such 
review by the veteran or his representative.  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  In this case, a waiver of RO review was 
not received.  
 
Furthermore, during the pendency of this appeal, there was a 
significant change in the law.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002) became law.  This law 
eliminated the concept of a well-grounded claim and redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  In the instant case, the Board observes that the 
veteran was not advised of the duty to assist and the duty to 
notify with respect to the issues of whether the reduction of 
the evaluation from 40 to 20 percent was proper and 
entitlement to an increased evaluation in excess of 20 
percent for epilepsy.  Thus, 
a remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  

Finally, the Board observes that although the RO addressed 
the issue of increased evaluation of the left knee in the 
August 2002 SOC, this issue was initially denied by an August 
2002 rating decision.  The veteran's VA Form 9, received in 
September 2002, contains statements disagreeing with the RO's 
denial of increased evaluation of the left knee.  Thus, his 
constitutes a notice of disagreement to the August 2002 
rating decision denying increased evaluation of the left knee 
disability.  However, a statement of the case addressing this 
issue subsequent to receipt of the notice of disagreement is 
not of record.  The United States Court of Appeals for 
Veterans Claims (Court) has directed that where a veteran has 
submitted a timely notice of disagreement with an adverse 
decision and a statement of the case addressing the issue was 
not sent, the Board should remand the issue to the RO for 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The RO should obtain the veteran's VA 
medical records to include hospital, 
emergency room, and outpatient records 
from the Popular Bluff, Missouri and St. 
Louis, Missouri VAMCs from January 2002 
to present.  These should be associated 
with the record.

2.  After completion of #1 above, the 
veteran should be afforded a neurological 
examination at the Popular Bluff VAMC to 
determine: a) the nature and severity of 
the veteran's epilepsy; b) the nature and 
etiology of any headache disorder; and c) 
the nature and etiology of any sleep 
disorder.  The claims folder should be 
made available to the examiner for review 
before the examination.  All necessary 
testing and studies should be performed.  
The examiner should provide an opinion as 
to the severity of the veteran's epilepsy 
and its affect on his employability.

The examiner should determine 
whether the veteran has a headache 
disorder.   If so, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the headache 
disorder is related to the veteran's 
service-connected epilepsy.  

	The examiner should determine 
whether the veteran has a sleep disorder.  
If so, the examiner should provide an 
opinion as to whether it is as least as 
likely as not that the sleep disorder is 
related to the veteran's service-
connected epilepsy.

A complete medical rationale should be 
given for all of the opinions.   

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002); Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs No. 02-7007, -7008, -
7009, -7010 (Fed. Cir. Sept. 22, 2003); 
and Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

4.  The RO should then readjudicate these 
claims to include consideration of all 
additional evidence.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.  

5.  The RO should take appropriate 
adjudicative action on the issues of 
increased evaluation for the left knee 
and epilepsy, and provide the veteran 
with a statement of the case on these 
issues.  The veteran should also be 
informed of the requirements necessary to 
perfect an appeal.  The RO is informed 
that this issue is not before the Board 
until timely perfected. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




